After careful consideration of the petition and supplemental petition herein, it is adjudged that all *Page 307 
the grounds for a rehearing are overruled except that which assigns error on the part of this Court in not ordering that the costs be taxed against the defendant. That ground is sustained. This being an equity case the Supreme Court is empowered to determine whether the costs shall be paid by the plaintiff or the defendant. Under all the circumstances we are satisfied that the costs should be taxed against the defendant, and it is so adjudged.
It was the intention of this Court that the amount of compensation to be allowed Mr. W.H. Newbold for his professional services was four hundred dollars, but without interest.